238 S.W.3d 708 (2007)
Travon E. COLEMAN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 88902.
Missouri Court of Appeals, Eastern District, Division Three.
October 16, 2007.
Motion for Rehearing and/or Transfer Denied November 27, 2007.
Jo Ann Rotermund, St. Louis, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Mary H. Moore, Jefferson City, MO, for respondent.
Before ROY L. RICHTER, P.J., CLIFFORD H. AHRENS, J., and GLENN A. NORTON, J.
Motion for Rehearing and/or Transfer to Supreme Court Denied November 27, 2007.


*709 ORDER

PER CURIAM.
Travon E. Coleman ("movant") appeals the judgment of the motion court denying his request for post-conviction relief pursuant to Missouri Supreme Court Rule 24.035 without an evidentiary hearing. Movant claims the trial court clearly erred in denying his motion because there was no factual basis for his guilty plea to two counts of first degree assault of a law enforcement officer and two related counts of armed criminal action.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).